United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1026
Issued: January 19, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 26, 2021 appellant filed a timely appeal from a March 26, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On May 11, 2020 appellant, then a 54-year-old claims examiner, filed an occupational
disease claim (Form CA-2) alleging that she developed a back condition due to factors of her
federal employment, including teleworking without proper office equipment and sitting for
1

5 U.S.C. § 8101 et seq.

prolonged periods without the ability to stand while working. She indicated that she first became
aware of her condition and first realized its relation to her federal employment on April 13, 2020.
Appellant did not stop work.
In a May 1, 2020 letter, Dr. Christina DiCello, a chiropractor, noted that appellant initially
presented for treatment on April 17, 2020 for diagnoses of right sacroiliac joint sprain,
subluxations, cervical spine sprain with myalgia, and tension headaches resulting from working at
home without proper ergonomic positioning. She related that appellant had been experiencing
back pain radiating into her right leg for more than two weeks, causing appellant to walk with a
limp. Dr. DiCello advised that appellant required a standing frame desk and chair with adjustable
height and lumbar support while working from home.
In an undated statement received by OWCP on May 11, 2020, appellant explained that she
began teleworking on March 23, 2020 due to COVID-19 and that the employing establishment did
not grant her request to use her office chair or external monitors. She asserted that she did not
have a home office and had to work from a table and regular chair, until the week of April 6, 2020
when she secured an office chair. Appellant alleged that the sedentary nature of her job duties and
inadequate office equipment caused physical stress on her body, which resulted in increasing back
pain and difficulties performing her activities of daily living independently. She further noted that
she previously had back surgery approximately 25 years prior.
In a May 29, 2020 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence needed to establish her claim.
OWCP afforded appellant 30 days to submit the necessary evidence.
On April 17, 2020 appellant was seen by Dr. DiCello with complaints of worsened right
leg pain caused by inadequate ergonomic support at her home workstation. She explained that,
before she began teleworking, she used a standing desk to support her lower back, but that this
equipment was unavailable after she was ordered to telework. Dr. DiCello diagnosed a right
sacroiliac joint sprain, and subluxation, and recommended transcutaneous electrical nerve
stimulation (TENS) and ice treatment twice a week for three weeks.
In subsequent follow-up treatment notes dated April 22 through June 17, 2020, Dr. DiCello
noted appellant’s complaints and detailed findings on physical examination of appellant’s cervical
and thoracic spine, including right L5-S1 subluxation with right multifidus small trigger point.
She recommended continued treatment with TENS, ice, and home exercises. Dr. DiCello further
noted that appellant’s condition improved with changes to appellant’s home workstation and
continued treatment.
By decision dated July 7, 2020, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish a medical condition
causally related to the accepted factors of her federal employment. It noted that, under FECA a
physician includes chiropractors only if there is a diagnosed spinal subluxation and it is
demonstrated by x-ray, however, the record did not contain an x-ray to support Dr. DiCello’s
finding of subluxation. OWCP concluded, therefore, that the requirements had not been met to
establish an injury under FECA.

2

OWCP continued to receive evidence. In a June 26, 2020 treatment note, Dr. DiCello
reported that appellant’s back condition significantly improved after appellant changed the
arrangement of her work from home setting and continued the prescribed treatment.
On January 28, 2021 appellant requested reconsideration of the July 7, 2020 decision. She
reiterated that her injuries were caused by inadequate equipment. Appellant also submitted a
September 4, 2020 report of a computerized tomography (CT) scan of the abdomen and pelvis
from an unidentifiable healthcare provider, which revealed degenerative disc changes at L5-S1.
By decision dated March 26, 2021, OWCP denied modification of its July 7, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
2

Id.

3

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued December 13, 2019);
Joe D. Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

Elaine Pendleton, 40 ECAB 1143 (1989).

3

expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s). 9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted treatment notes dated April 17 to June 26,
2021, and a May 1, 2020 narrative statement, from her chiropractor, Dr. DiCello, who diagnosed
right sacroiliac joint sprain, subluxations, cervical spine sprain with myalgia, and tension
headaches. Chiropractors are not considered physicians under FECA unless it is established that
there is a spinal subluxation as demonstrated by x-ray to exist.10 As Dr. DiCello did not diagnose
subluxation based on an x-ray, her reports have no probative value. 11
Appellant also submitted a September 4, 2020 CT scan from an unidentifiable healthcare
provider revealing degenerative disc changes at L5-S1. The Board has held that reports that are
unsigned or bear illegible signatures cannot be considered probative medical evidence because
they lack proper identification that the author is a physician. 12 Accordingly, the September 4, 2020
CT scan report is also insufficient to satisfy appellant’s burden of proof to establish her claim.
As the medical evidence of record is insufficient to establish a diagnosed medical condition
causally related to the accepted factors of appellant’s federal employment, the Board finds that she
has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment.

9

John J. Carlone, 41 ECAB 354 (1989).

10

A.C., Docket No. 21-0087 (issued November 9, 2021); C.H., Docket No. 19-1127 (issued March 1, 20201);
Kathryn Haggerty, 45 ECAB 383 (1994).
11

5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x -ray to exist
and subject to regulation by the secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988).
12

A.B., Docket No. 20-0971 (issued January 26, 2021); J.P., Docket No. 19-0197 (issued June 21, 2019); Merton J.
Sills, id.

4

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

